DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 4, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 7, filed on August 6, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant's arguments filed on August 6, 2021 with regards to 35 U.S.C. § 112 have been fully considered but they are not persuasive. Despite the amendment from “a fleet management” to “a fleet management system,” the limitation is still not provided with sufficient structure or hardware in the specification to distinctly describe the technology involved in the claimed invention. Therefore, the Examiner maintains that 35 U.S.C. § 112(f) is invoked, and maintains the 35 U.S.C. § 112(b) rejection.
Applicant’s arguments, see Applicant Remarks Page 8, filed on August 6, 2021, with respect to 35 U.S.C. § 102 have been fully considered and are persuasive. The independent claims have been amended to incorporate matter from a dependent claim that relies on both Briggs and Ran references, therefore, the 35 U.S.C. § 102 rejection has been withdrawn. 
Regarding 35 U.S.C. § 103, the Applicant argues:
“The noted functions of Ran, however, do not involve on-demand roadside unit services.


The Examiner respectfully traverses. The Applicant argues that the combination of Briggs and Ran do not involve on-demand roadside unit services. The Examiner notes that a roadside unit (RSU) is merely a communication unit located aside the roads (see https://www.igi-global.com/dictionary/rsu-road-side-unit/34931). As cited in the previous Office Action, Briggs Col. 2 Lines 35-43 discloses that the system may identify an appropriate service vehicle to provide an assigned service request to a disabled vehicle. Briggs Col. 4 Line 64 - Col. 5 Line 3 discloses that the service vehicle may receive communicated instructions to execute an assigned service. Briggs also discloses in Col. 11 Lines 50-53 that the customer vehicle and service vehicles may be autonomous or in an autonomous mode. Therefore, Briggs does teach a backup autonomous vehicle providing on-demand roadside unit services. As cited in the previous Office Action, Briggs in view of Ran teaches backup vehicle-to-infrastructure (V2I) services in Ran [0015] and [0032]. Therefore, the combination of Briggs and Ran teaches “... remotely programing the selected backup autonomous vehicle by transmitting an over-the-air (OTA) update to the selected backup autonomous to assign RSU functions to the selected backup autonomous vehicle to backup various vehicle-to-infrastructures (V21) services at the requested site based on the resource specification to provide the on-demand RSU services.”
Additionally, regarding the interview summary provided in the Applicant Remarks page 7, the Examiner clarifies that no agreement was reached with respect to the claim amendments and their ability to overcome the prior art. The Examiner respectfully asked for the claims to be amended to reflect the more specific interpretation of RSU services and RSU vehicle, as explained by the Applicant’s representative during the interview.  However, the claims, as amended, do not reflect the more specific RSU functions.
For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection, as outlined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fleet vehicle management system” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Despite the claim amendments, the claim limitation “a fleet vehicle management system” still invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation “a fleet vehicle management system,” as recited in the specifications, is not provided with sufficient structure to adequately describe the system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Ran et al. (U.S. Patent Application Publication No. 20190392712 and hereinafter, “Ran”).

Regarding claim 1, Briggs teaches the method for deploying of a backup autonomous vehicle to provide on-demand roadside unit RSU services, the method comprising:
determining, by a server, a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor to provide the on-demand RSU services
Briggs Col. 2 Lines 35-43 discloses that the system may identify an appropriate service vehicle to provide roadside assistance for a customer and assign the service request to the identified service vehicle. Briggs further discloses that the system may select the appropriate service based on a location of the disabled vehicle represented by, for example, GPS coordinates.
Briggs Col. 11 Lines 50-53 discloses that the customer vehicle and service vehicles may be autonomous or in an autonomous mode
sending a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup RSU vehicle to the requested site, in which a hardware/software capability of the selected backup RSU vehicle is matched to the resource specification. 
Briggs Col. 4 Line 64 - Col. 5 Line 3 disclose that the system may send dispatch instructions to a chosen service vehicle to provide roadside assistance. If the initially chosen service vehicle does not accept the service request or is unable to provide the service within a certain period of time, the system may identify and dispatch a backup service vehicle based on disabled vehicle information.
Briggs Col. 19 Line 66 - Col. 20 Line 3 discloses that the system databases may be updated to store information that matches servicemen with service vehicles for purposes of tracking resources and synchronizing mobile computing devices with servicemen and/or service vehicles.
remotely programing the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup RSU vehicle 
Briggs Col. 21 Lines 46-48 discloses remotely sending updates to the service vehicle to assign it to navigate around a traffic jam.
Briggs does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification. 
Ran teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification. 
Ran [0015] discloses vehicle-to-infrastructure (V2I) for transmitting data from system components to the vehicle and transmitting vehicle data to system components.
Ran [0032] discloses that vehicle data comprises operating status, speed, and surrounding objects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispatching system disclosed in Briggs to incorporate V2I, as taught in Ran, in order to provide safe and efficient traffic management (see Ran [0040]).

Regarding claim 2, Briggs teaches the method of claim 1, further comprising:
sending, by the server, the resource specification to a fleet vehicle management to select a ride-sharing vehicle as the selected backup autonomous vehicle.  
Briggs Col. 3 Line 61 - Col. 4 Line 5 discloses that the roadside assistance management system may dispatch a taxi cab if a primary service vehicle (e.g., tow truck) is not on target to reach the customer within the set response time.

Regarding claim 3, Briggs teaches the method of claim 2, further comprising:
selecting, by the fleet vehicle management in response to receiving the resource specification, the selected backup autonomous vehicle matched to the resource specification
Briggs Col. 19 Line 66 - Col. 20 Line 3 discloses that the system databases may be updated to store information that matches servicemen with service vehicles for purposes of tracking resources and synchronizing mobile computing devices with servicemen and/or service vehicles.
dispatching the selected backup autonomous vehicle to the requested site.  
Briggs Col. 4 Lines 1-5 disclose dispatching a selected backup RSU to travel to the location of a requesting disabled vehicle.

Regarding claim 5, Briggs teaches the method of claim 1, further comprising:
driving to the requested site by the selected backup autonomous vehicle upon receiving the dispatch instruction from a fleet vehicle management and a visual instruction from the server.  
Briggs Col. 4 Lines 1-5 disclose dispatching a selected backup RSU to travel to the location of a requesting disabled vehicle.
Briggs Col. 5 Line 63 - Col. 6 Line 8 disclose a display device used to update roadside assistance programs such as rules for identifying locations and handling service requests.

Regarding claim 6, Briggs teaches the method of claim 5, further comprising:
sending, by the selected backup autonomous vehicle, an updated scene description to the server upon encountering an unexpected situation at the requested site.  
Briggs Col. 21 Lines 44 - 48 discloses sending updated driving directions if traffic or other environmental conditions cause the service vehicle to be delayed and instructing the service vehicle to take a different route to reach the requested site.

Regarding claim 7, Briggs teaches the method of claim 6, further comprising:
unlocking, by the server, additional resources available from the selected backup autonomous vehicle in response to the updated scene description; or recalling the selected backup autonomous vehicle and dispatching a new backup autonomous vehicle to serve the updated scene description if the additional resources of the selected backup autonomous vehicle are unsupported.
  Briggs Col. 7 Lines 47-51 discloses obtaining data from one or more databases, both internal and external, to create maps based on updated data regarding an incident. 

Regarding claim 8, Briggs teaches the method of claim 1, further comprising:
identifying, by the requester, a temporary event for backup RSU services to support the requested site
Briggs Col. 9 Lines 21-26 discloses algorithms used to an appropriate response based on special events such as sporting events.
generating the scene description according to the temporary event for backup RSU services
Briggs Col. 9 Lines 22-31 discloses determining scene information such as geographic location, traffic information, routing, and times of arrival.
sending the scene description to the server to deploy the selected backup autonomous vehicle to the requested site.
Briggs Col. 9 Lines 11-17 discloses using the scene information to determine a specific number of servicemen and/or service vehicles appropriate for the site.

Regarding claim 9, Briggs does not expressly teach the method of claim 8, in which:
generating the scene description comprises forming request information in a machine-readable format, including a location, an event name, a category, and a road type to deploy the selected backup autonomous vehicle.
Briggs Col. 11 Line 63 - Col. 12 Line 4 discloses that the service requests provide the system with information regarding the customer’s vehicle, the customer’s vehicle location, and request data to appropriately deploy a service vehicle to the job location.

Regarding claim 10, Briggs teaches the method of claim 1, in which:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous vehicle, and types of control or computation or communication capability provided by the selected backup autonomous vehicle.  
Briggs Col. 6 Lines 17-24 discloses a memory that may be any computer readable medium for storing computer executable instructions, the memory storing software for facilitating roadside assistance.

Regarding claim 11
a server configured to determine a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor
Briggs Col. 2 Lines 35-43 discloses that the system may identify an appropriate service vehicle to provide roadside assistance for a customer and assign the service request to the identified service vehicle. Briggs further discloses that the system may select the appropriate service based on a location of the disabled vehicle represented by, for example, GPS coordinates.
Briggs Col. 11 Lines 50-53 discloses that the customer vehicle and service vehicles may be autonomous or in an autonomous mode
a fleet vehicle management system configured to send a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup autonomous vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous vehicle is matched to the resource specification received from the server; 
Briggs Col. 4 Line 64 - Col. 5 Line 3 disclose that the system may send dispatch instructions to a chosen service vehicle to provide roadside assistance. If the initially chosen service vehicle does not accept the service request or is unable to provide the service within a certain period of time, the system may identify and dispatch a backup service vehicle based on disabled vehicle information.
Briggs Col. 19 Line 66 - Col. 20 Line 3 discloses that the system databases may be updated to store information that matches servicemen with service vehicles for purposes of tracking resources and synchronizing mobile computing devices with servicemen and/or service vehicles.
in which the fleet management system is configured to remotely programing the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup RSU vehicle 
Briggs Col. 21 Lines 46-48 discloses remotely sending updates to the service vehicle to assign it to navigate around a traffic jam.
Briggs does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Ran teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Ran [0015] discloses vehicle-to-infrastructure (V2I) for transmitting data from system components to the vehicle and transmitting vehicle data to system components.
Ran [0032] discloses that vehicle data comprises operating status, speed, and surrounding objects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispatching system disclosed in Briggs to incorporate V2I, as taught in Ran, in order to provide safe and efficient traffic management (see Ran [0040]).

Regarding claim 13, Briggs teaches the system of claim 11, in which:
the server is further configured to issue a visual instruction to the selected backup autonomous vehicle.  
Briggs Col. 4 Lines 1-5 disclose dispatching a selected backup RSU to travel to the location of a requesting disabled vehicle.
Briggs Col. 5 Line 63 - Col. 6 Line 8 disclose a display device used to update roadside assistance programs such as rules for identifying locations and handling service requests.

Regarding claim 14
the server is further configured to receive, from the selected backup autonomous vehicle, an updated scene description in response to encountering an unexpected situation at the requested site.  
Briggs Col. 21 Lines 44 - 48 discloses sending updated driving directions if traffic or other environmental conditions cause the service vehicle to be delayed and instructing the service vehicle to take a different route to reach the requested site.

Regarding claim 15, Briggs teaches the system of claim 14, in which:
the server is further configured to unlock resources available from the selected backup autonomous vehicle in response to the updated scene description
Briggs discloses obtaining data from one or more databases, both internal and external, to create maps based on updated data regarding an incident.
configured to recalling the selected backup autonomous vehicle and dispatch a new backup autonomous vehicle to serve the updated scene description.  
Briggs Col. 11 Lines 33-37 discloses that the system may direct a service vehicle back to the base station where it was previously stationed, or may be directed to another service station as backup.
Briggs Col. 4 Line 67 - Col. 5 Line 3 discloses that the system may dispatch a new backup vehicle in the case that the initially chosen service vehicle does not respond to the request.

Regarding claim 16, Briggs teaches the system of claim 11, in which:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous vehicle, and types of control or computation or communication capability provided by the selected backup autonomous vehicle.  
Briggs Col. 6 Lines 17-24 discloses a memory that may be any computer readable medium for storing computer executable instructions, the memory storing software for facilitating roadside assistance.

Regarding claim 17, Briggs teaches the non-transitory computer-readable medium having program code recorded thereon for:
deploying of a backup autonomous vehicle to provide on- demand roadside unit (RSU) services
Briggs Col. 2 Lines 39-48 discloses that the system may select and deploy service vehicles to the location of a disabled vehicle based on a service request.
Briggs Col. 11 Lines 50-53 discloses that the customer vehicle and service vehicles may be autonomous or in an autonomous mode
the program code being executed by a processor and comprising: program code to determine, by a server, a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor
Briggs Col. 2 Lines 35-43 discloses that the system may identify an appropriate service vehicle to provide roadside assistance for a customer and assign the service request to the identified service vehicle. Briggs further discloses that the system may select the appropriate service based on a location of the disabled vehicle represented by, for example, GPS coordinates.
program code to send a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup autonomous vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous vehicle is matched to the resource specification.  
Briggs Col. 4 Line 64 - Col. 5 Line 3 disclose that the system may send dispatch instructions to a chosen service vehicle to provide roadside assistance. If the initially chosen service vehicle does not accept the service request or is unable to provide the service within a certain period of time, the system may identify and dispatch a backup service vehicle based on disabled vehicle information.
Briggs Col. 19 Line 66 - Col. 20 Line 3 discloses that the system databases may be updated to store information that matches servicemen with service vehicles for purposes of tracking resources and synchronizing mobile computing devices with servicemen and/or service vehicles.
program code to remotely program the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup autonomous vehicle 
Briggs Col. 21 Lines 46-48 discloses remotely sending updates to the service vehicle to assign it to navigate around a traffic jam.
Briggs does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Ran teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Ran [0015] discloses vehicle-to-infrastructure (V2I) for transmitting data from system components to the vehicle and transmitting vehicle data to system components.
Ran [0032] discloses that vehicle data comprises operating status, speed, and surrounding objects.


Regarding claim 19, Briggs teaches the non-transitory computer-readable medium of claim 17, further comprising:
program code to unlock, by the server, additional resources available from the selected backup autonomous vehicle in response to an updated scene description received from the selected backup autonomous vehicle
Briggs discloses obtaining data from one or more databases, both internal and external, to create maps based on updated data regarding an incident.
program code to recall the selected backup autonomous vehicle and dispatch a new backup autonomous vehicle to serve the updated scene description if the additional resources of the selected backup autonomous vehicle are unsupported.  
Briggs Col. 11 Lines 33-37 discloses that the system may direct a service vehicle back to the base station where it was previously stationed, or may be directed to another service station as backup.
Briggs Col. 4 Line 67 - Col. 5 Line 3 discloses that the system may dispatch a new backup vehicle in the case that the initially chosen service vehicle is unable to respond to the request.

Regarding claim 20, Briggs teaches the non-transitory computer-readable medium of claim 17, further comprising:
program code to select, by a fleet vehicle management in response to receiving the resource specification from the server, the selected backup autonomous vehicle matched to the resource specification
Briggs Col. 19 Line 66 - Col. 20 Line 3 discloses that the system databases may be updated to store information that matches servicemen with service vehicles for purposes of tracking resources and synchronizing mobile computing devices with servicemen and/or service vehicles.
program code to dispatch the selected backup autonomous vehicle to the requested site.  
Briggs Col. 4 Line 67 - Col. 5 Line 3 discloses that the system may dispatch a backup vehicle to the requested location of a disabled vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662